DISSENTING OPINION
Evans, Judge:
I regret that I cannot agree with my colleagues in this case. From my reading of the majority opinion herein I gather that the conclusion was controlled largely by paragraph 4 of the stipulation which reads:
That the said chinaware (included in the importation and covered by the aforesaid orders from The Friedlaender Co.) was completely manufactured in Czechoslovakia prior to November 10, 1938.
The conclusion reached, in my judgment, is not in accord with the spirit and intention of the marking statute as amended by the Customs Administrative Act of 1938 (section 3). It seems clear to me that it was the desire of Congress in making said amendment that the ultimate purchaser of foreign-made merchandise should be able to determine upon inspection the nationality, so to speak, of the merchandise that he was about to buy. The situs of manufacture is settled by the stipulation. It is true that article 528 (c) of the Customs Regulations of 1937, as amended by T. D. 49658, states that “The country of origin means the country of manufacture or production.” It also-stated' that "Further work or material added to an article in another country must effect a substantial transformation in order to render such other country the ‘country of origin’ within the meaning of this article.” When the entire paragraph is read it is clear that the statement contained in the first sentence was made in view of the decisions of this court and the Court of Customs and Patent Appeals relating to merchandise that had been manufactured in one country and transported to another country for further work or complete finishing, and that it had no reference to a change of jurisdiction of the place of manufacture, or production, or origin. In view of the fact that at the time of importation there was still in existence a country known as Czechoslovakia, being that part of Czechoslovakia that was not under German jurisdiction, the marking which is sustained by the majority opinion would indicate to an ultimate purchaser that the instant merchandise had originated in that country instead of the Sudeten territory, which is now part of Germany. An ultimate purchaser might be willing to accept merchandise having its origin in Czechoslovakia but he might not be willing to accept merchandise having its origin in the former Sudeten territory which is now German territory.
*414The term “country of origin” as used in section 304, supra, as amended, should not,' in my view, be so restricted as to limit the operation of the statute to the situs of the merchandise at the instant of its creation. Its origin, so far as it relates to American commerce, began when it started on its journey to the United States. At that moment the country of its origin was Germany. The jurisdiction of the Sudeten area changed from Czechoslovakia to Germany very suddenly and not, as usually happens, after long wars or conquests,, so that their manufactures presumably continued uninterruptedly, first under one jurisdiction and then under another, and the marking statute should if possible be so construed as to give it the intended effect, that is, that foreign merchandise should always be marked in such a way that the ultimate purchaser would know whether he was buying German, Italian, Japanese, English, French, or any other country’s goods.
In turning to the instruction given to collectors by the Commissioner as to the effective date of the change in marking, it is my opinion that the Commissioner was acting entirely within his legal right and that this provision was made for the purpose of carrying out the intent of Congress as expressed in the language of the amended mar kings tatute:
For the reasons given I think the protest should be overruled